Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 1 of 24 PageID: 8




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 IN RE JOHNSON & JOHNSON TALCUM                          MDL NO. 16-2738 (FLW) (LHG)
 POWDER PRODUCTS MARKETING, SALES                        JUDGE FREDA L. WOLFSON
 PRACTICES, AND PRODUCTS LIABILITY                       MAG. JUDGE LOIS H. GOODMAN
 LITIGATION


 ARCHIE WELLMAN, AS ANTICIPATED                          COMPLAINT AND JURY DEMAND
 PERSONAL REPRESENTATIVE OF THE ESTATE
 OF CATHERINE WELLMAN, DECEASED,                         Civil Action No.: 3:21-cv-11888

                           Plaintiff,

 v.                                                      DIRECT FILED ACTION

 IMERYS TALC AMERICA, INC. F/K/A LUZENAC
 AMERICA, INC., AND PTI UNION, LLC D/B/A
 PHARMA TECH INDUSTRIES,

                          Defendants.


      ADDITIONAL COUNTS TO PLAINTIFF’S SHORT FORM COMPLAINT

       1.     Defendant PTI Union, LLC is a Delaware Limited Liability Company.

Defendant PTI Union, LLC’s members include one or more residents and citizens of the State

of Missouri, such that Defendant PTI Union, LLC is a citizen of Missouri.

       2.     At all relevant times, Defendant PTI Union, LLC has been in the business of

processing, bottling, labeling, packaging, and/or distributing talcum powder-based products,

including Johnson & Johnson’s Baby Powder and Shower to Shower (hereinafter referred to as

“PRODUCTS”).

       3.     At all relevant times, Defendant PTI Union, LLC was acting at the direction of

or on behalf of the Johnson & Johnson, Imerys Talc, in carrying out a common plan, scheme, or

conspiracy, acting within the course & scope of its employment or agency.

                                               1
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 2 of 24 PageID: 9




                            ALLEGATIONS COMMON TO ALL COUNTS

        4.         Talc is a magnesium trisilicate that is mined from the earth. It is an inorganic

mineral.

        5.         The PRODUCTS are composed almost entirely of talc.

        6.         At all relevant times, a feasible alternative to the PRODUCTS has existed.

Cornstarch is an organic carbohydrate that is quickly broken down by the body with no known

health effects. Cornstarch powders have been sold and marketed for the same uses with nearly

the same effectiveness as the PRODUCTS.

        7.         At all relevant times, the talc used in the PRODUCTS was sourced by Imerys

Talc America1 (“Imerys”) as well as by Defendant Cyprus from mines.

        8.         At all relevant times, Johnson & Johnson were engaged in the business of

manufacturing, marketing, testing, packaging, labeling, promoting, selling, and/or distributing the

PRODUCTS. Johnson & Johnson outsourced many of these functions, including but not limited

to the manufacturing, testing, packaging and labeling of the PRODUCTS, to their agent

Defendant PTI Union, who performed these functions at the Johnson & Johnsons’ direction. The

Johnson & Johnson and their agent Defendant PTI Union manufactured the PRODUCTS with

talc that was mined and supplied to them by Imerys and Cyprus.

        9.         Historically, “Johnson’s Baby Powder” has been advertised and promoted as a

symbol of “freshness” and “comfort,” eliminating friction on the skin, absorbing “excess

wetness” to keep skin feeling dry and comfortable, and “clinically proven gentle and mild.”



1
 All allegations regarding actions taken by Imerys Talc also include actions taken while that entity was known as
Luzenac America, Inc.

                                                         2
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 3 of 24 PageID: 10




During the time in question, Johnson & Johnson advertised and marketed the PRODUCTS,

inducing women through advertisements to dust themselves with this product to mask odors. The

Johnson’s Baby Powder bottle specifically targets women, stating: “For you, use every day to

help feel soft, fresh, and comfortable.” At all relevant times, Johnson & Johnson did not disclose

any potential risks or health hazards associated with the PRODUCTS to the consuming public.

          10.   At all relevant times, Johnson & Johnson advertised and marketed their “Shower

to Shower” product as safe for use by women as evidenced in its slogan, “A sprinkle a day keeps

odor away,” and through advertisements such as: “Your body perspires in more places than just

under your arms. Use SHOWER to SHOWER to feel dry, fresh, and comfortable throughout

the day;” and “SHOWER to SHOWER can be used all over your body.” The website owned,

maintained, and operated by Johnson & Johnson includes         the suggested use of the product

“Shower to Shower” in the genital area with the following: “Soothe Your Skin: Sprinkle on

problem areas to soothe skin that has been irritated from friction. Apply after a bikini wax to

help reduce irritation and discomfort.”3

          11.   In reliance on the PRODUCTS’ advertising, marketing, and promotion, the

Plaintiff used the PRODUCTS to dust their perineums for feminine hygiene purposes. This was

an intended and foreseeable use of the PRODUCTS based on the advertising, marketing, and

labeling of the PRODUCTS.

          12.   Upon information and belief, in or about 1971, a study was conducted by Dr. WJ

Henderson and others in Cardiff, Wales, which found an association between talc and ovarian

cancer.

          13.   Upon information and belief, in or about 1982, an epidemiologic study was

performed on talc powder use in the female genital area. That study was conducted by Dr. Daniel


                                                 3
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 4 of 24 PageID: 11




Cramer and others. This study found a ninety-two percent increased risk of ovarian cancer with

women who reported genital talc use.

       14.      Upon information and belief, since approximately 1982, numerous additional

epidemiologic studies have been conducted, which provide data regarding the association of talc

and ovarian cancer, reporting an elevated risk of ovarian cancer associated with genital talc use

in women.

       15.      Upon information and belief, in or about 1993, the United States National

Toxicology Program published a study on the toxicity of non-asbestos form talc and found clear

evidence of carcinogenic activity. Talc was found to be a carcinogen, with or without the

presence of asbestos-like fibers.

       16.      Upon information and belief, in response to the United States National

Toxicology Program’s study, the Cosmetic Toiletry and Fragrance Association (CTFA), now

known as the PCPC, formed the Talc Interested Party Task Force (TIPTF). Johnson & Johnson,

Inc., Johnson & Johnson Consumer Incorporated, and Luzenac—now known as Imerys Talc—

were members of the CTFA and involved in TIPTF. The stated purpose of TIPTF was to pool

financial resources in order to collectively defend talc use at all costs and to prevent regulation

of this industry. TIPTF hired scientists to perform biased research regarding the safety of talc.

TIPTF members, including Johnson & Johnson and Luzenac, then edited these scientific reports

before they were submitted to governmental agencies. In addition, members of TIPTF knowingly

released false information about the safety of talc to the consuming public and used political and

economic influence on regulatory bodies. These activities were conducted by these companies

and organizations, including Johnson & Johnson and Luzenac, over the past four decades in an

effort to prevent regulation of talc and to mislead the consuming public about the true hazards



                                                 4
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 5 of 24 PageID: 12




of talc.

           17.       Upon information and belief, on or about November 19, 1994, the Cancer

Prevention Coalition sent a letter to Ralph Larsen, then-CEO of Johnson & Johnson, urging him

to substitute cornstarch for talcum powder PRODUCTS and to label its PRODUCTS with a

warning on cancer risks.5

           18.       Upon information and belief, in or about 1996, the FDA requested that the

condom industry stop dusting condoms with talc due to the health concerns that studies linked

talc to ovarian cancer. Upon this request, all U.S. manufacturers discontinued the use of talc in

its condom manufacturing process to reduce the potential health hazards to women.6

           19.       Upon information and belief, in or about 1990, the U.S. Food and Drug

Administration (FDA) asked manufacturers to voluntarily stop putting talc on surgical gloves

because mounting scientific evidence showed that it caused adhesions in surgical patients.7

           20.       Upon information and belief, in or about February 2006, the International

Agency for Research on Cancer (IARC), the specialized cancer agency of the World Health

Organization, published a paper that classified perineal use of talc-based body powder as a

“Group 2B” human carcinogen. IARC, which is well-regarded as an international authority on

cancer research, concluded that studies from around the world consistently found an increased

risk of ovarian cancer in women who used talc in perineal areas. IARC determined that between

16 to 52 percent of women worldwide used talc to dust their perineum and found an increased

risk of ovarian cancer in women talc users ranging from 30 to 60 percent.

           21.       Upon information and belief, in or about 2006, the Canadian government, under

The Hazardous PRODUCTS Act and associated Controlled PRODUCTS Regulations, classified

talc as a        “D2A,” “very toxic,” “cancer-causing” substance under its Workplace Hazardous


                                                    5
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 6 of 24 PageID: 13




Materials Information System (WHMIS). Asbestos is also classified as “D2A.”

       22.      Upon information and belief, in or about 2006, Imerys Talc began placing a

warning on the MSDS it provided to Johnson & Johnson, Defendant PTI Union, LLC, for talc,

which were supposed to convey adequate health and warning information to its customers.

       23.      Starting in 2006, the MSDS supplied by Imerys expressly warned those

receiving the talc, including the Johnson & Johnson, and Defendant PTI Union, of the ovarian

cancer hazard associated with perinteal talc use, an intended use of the PRODUCTS. The MSDS

not only provided the warning information about the IARC classification but also included

warning information regarding “States Rights to Know” and warning information about the

Canadian Government’s D2A classification of talc.

       24.      Defendant PTI Union, LLC committed active, tortious conduct in receiving said

shipments of talc from Imerys, accompanied by the express ovarian cancer warning provided for

in the MSDS, only for PTI Union, LLC to disregard the warning, and process, bottle, mislabel,

mispackage, and distribute, without warning, the PRODUCTS out of its facility, thereby creating

the dangerous condition of the product in whole or in part.

       25.      Defendant PTI Union, LLC manufactured, processed, bottled, mislabeled, and

mispackaged the PRODUCTS at its Union, Missouri manufacturing facility and/or controlled

and directed the manufacturing, processing, bottling, mislabeling, and mispackaging at other

manufacturing facilities outside of Missouri from its Union, Missouri manufacturing facility, by

and through its officers, agents, and members in Missouri.

       26.      Defendants engaged in relevant acts together with Defendant PTI Union, LLC

in Missouri and/or Defendants are derivatively liable for Defendant PTI Union, LLC’s conduct

in Missouri.


                                                6
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 7 of 24 PageID: 14




       27.        In 2008, the Cancer Prevention Coalition submitted a “Petition Seeking a Cancer

Warning on Cosmetic Talc PRODUCTS” to the FDA. The petition requested that the FDA

immediately require cosmetic talcum powder PRODUCTS to bear labels with a prominent

warning that frequent talc application in the female genital area is responsible for major risks of

ovarian cancer.

       28.        In 2013, Cancer Prevention Research published a study that showed that women

who used talcum powder in their groin area had a 20 to 30 percent greater risk of developing

ovarian cancer than women who did not use talc PRODUCTS in that area.10

       29.        Presently, the National Cancer Institute11 and the American Cancer Society list

genital talc use as a “risk factor” for ovarian cancer.

       30.        The Gilda Radner Familial Ovarian Cancer Registry, Roswell Park Center

Institute, and the Department of Gynecologic Oncology University of Vermont publish a

pamphlet entitled, “Myths & Facts about ovarian cancer: What you need to know.” In this

pamphlet, under “known” risk factors for ovarian cancer, it lists: “Use of Talc (Baby Powder) in

the Genital Area.”13

                        FEDERAL STANDARDS AND REQUIREMENTS

       31.        Plaintiff incorporates by reference all other paragraphs of this Short Form

Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum

Powder Products Marketing, Sales Practices, and Products Liability Litigation.

       32.        At all relevant times, Defendants had the obligation to comply with federal

standards and regulations in the manufacture, design, marketing, branding, labeling, distribution,

and sale of the PRODUCTS.

       33.        Defendants, each individually, in solido, and/or jointly, violated the Federal

                                                   7
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 8 of 24 PageID: 15




Food, Drug and Cosmetic Act, 21 U.S.C. §301, et seq., Defendants have or may have failed to

comply with federal standards and requirements governing the manufacture, design, marketing,

branding, and sale of the PRODUCTS including, but not limited to, the following violations of

sections and subsections of the United States Code and the Code of Federal Regulations:

       a.     The PRODUCTS are adulterated in violation of 21 U.S.C. § 361 because, among

              other things, they contain a poisonous or deleterious substance which may render

              them injurious to users under the conditions of use prescribed in the labeling

              thereof, or under such conditions of use as are customary or usual.

       b.     The PRODUCTS are misbranded in violation of 21 U.S.C. § 362 because, among

              other things, their labeling is false or misleading.

       c.     The PRODUCTS are misbranded in violation 21 U.S.C. § 362 because words,

              statements, or other information required by or under authority of 21 U.S.C. §

              362 are not prominently placed thereon with such conspicuousness and in such

              terms as to render them likely to be read and understood by the ordinary

              individual under customary conditions of purchase and use.

       d.     The PRODUCTS are misbranded in violation of 21 C.F.R. § 701.1 because they

              contain false or misleading representations that they are safe for daily application

              to all parts of the female body.

       e.     The PRODUCTS do not bear a warning statement, in violation of 21 C.F.R. §

              740.1, to prevent a health hazard that may be associated with the PRODUCTS,

              namely that the PRODUCTS may cause ovarian cancer or a heightened risk of

              ovarian cancer when applied to the perineal area.

       f.     The PRODUCTS do not prominently and conspicuously bear a warning


                                                 8
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 9 of 24 PageID: 16




               statement, in violation of 21 C.F.R. § 740.2, as to the risk of ovarian cancer

               caused by the use of the PRODUCTS when applied to the perineal area, in such

               terms and design that it is likely to be read and understood by the ordinary

               individual under customary conditions of purchase and use.

       g.      The PRODUCTS, in violation of 21 C.F.R. § 740.10, do not conspicuously state

               on their principal display panel that the safety of the PRODUCTS have not been

               determined and/or that the safety of the PRODUCTS’ principal ingredients have

               not been determined.


            COUNT TWENTY-FOUR – STRICT LIABILITY FOR FAILURE TO WARN
                                 (PTI Union, LLC)

       34.      Plaintiff incorporates by reference all other paragraphs of this Short Form

Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum

Powder Products Marketing, Sales Practices, and Products Liability Litigation.

       35.     At all relevant times, Defendant PTI Union, LLC was engaged in the business of

processing, manufacturing, testing, bottling, mislabeling, mispackaging, and/or distributing, and

otherwise introducing into the stream of interstate commerce, the PRODUCTS.

       36.     At all relevant times, Defendant PTI Union, LLC knew or should have known that

the use of the PRODUCTS in the female perineal area significantly increased the risk of ovarian

cancer in women based upon scientific knowledge dating back until at least 1971.

       37.     At all relevant times, the PRODUCTS, processed, manufactured, tested, bottled,

mislabeled, misbranded, and/or distributed by Defendant PTI Union, LLC, were defective and

unreasonably dangerous because, despite Defendant PTI Union, LLC’s knowledge that its

PRODUCTS were carcinogenic and could lead to an increased risk of ovarian cancer when applied



                                               9
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 10 of 24 PageID: 17




 to the female perineal area, a reasonably foreseeable use of the PRODUCTS, Defendant PTI Union

 failed to provide adequate warning or instruction to consumers, including Plaintiff, regarding the

 increased risk of ovarian cancer when the PRODUCTS are applied to the female perineal area.

        38.     At all relevant times, Plaintiff used the PRODUCTS to powder her perineal areas,

 a use that was reasonably foreseeable and for which the PRODUCTS were supplied.

        39.     Had Plaintiff received warning and/or instruction from Defendant PTI Union, LLC

 regarding the increased risk of ovarian cancer associated with the PRODUCTS when applied to

 the perineal area, Plaintiff would not have used the PRODUCTS in this manner.

        40.     Due to the absence of any warning or instruction by Defendant PTI Union, LLC as

 to the significant health and safety risks posed by the PRODUCTS as described herein, Plaintiff

 was unaware that the PRODUCTS created an increased risk of ovarian cancer, as this danger was

 not known to the general public.

        41.     As a direct and proximate result of Defendant PTI Union, LLC’s failure to warn

 Plaintiff of the increased risk of ovarian cancer associated with the PRODUCTS when applied to

 the perineal area, despite their actual knowledge of this material fact, Plaintiff developed ovarian

 cancer and have been injured catastrophically and have been caused severe and permanent pain,

 suffering, disability, impairment, loss of enjoyment of life, loss of care, comfort and economic

 damages.

        WHEREFORE, Plaintiff prayss for judgment against Defendant PTI Union, LLC in a fair

 and reasonable sum in excess of $75,000.00 together with costs expended herein and such further

 and other relief as the Court deems just and appropriate.


                     COUNT TWENTY-FIVE – STRICT LIABILITY
                    FOR DEFECTIVE MANUFACTURE AND DESIGN



                                                 10
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 11 of 24 PageID: 18




        42.      Plaintiff incorporates by reference all other paragraphs of this Short Form

 Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum

 Powder Products Marketing, Sales Practices, and Products Liability Litigation.

        43.      At all relevant times, the Defendants were engaged in the business of

 manufacturing, formulating, creating, designing, testing, labeling, packaging, supplying,

 marketing, promoting, selling, advertising, and otherwise introducing the PRODUCTS into the

 stream of interstate commerce, which they sold and distributed throughout the United States.

        44.      At all relevant times, the PRODUCTS were expected to and did reach Plaintiff

 without a substantial change in condition.

        45.      At all relevant times, the PRODUCTS were defectively and improperly

 manufactured and designed by the Defendants in that, when the PRODUCTS left the hands of

 the Defendants the foreseeable risks of the PRODUCTS far outweighed the benefits associated

 with their design and formulation.

        46.      At all relevant times, the PRODUCTS were defectively manufactured and

 designed by the Defendants in that their design and formulation is more dangerous than an

 ordinary consumer would expect when used in an intended and reasonably foreseeable manner.

        47.      At all relevant times, the PRODUCTS created significant risks to the health and

 safety of consumers that far outweigh the risks posed by other products on the market used for

 the same therapeutic purpose.

        48.      At all relevant times, a reasonable and safer alternative design existed, which

 could have feasibly been employed by the Defendants to manufacture a product with the same

 therapeutic purpose as the PRODUCTS. Despite knowledge of this reasonable and safer

 alternative design, the Defendants failed to alter the PRODUCTS’ design and formulation. The

                                                11
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 12 of 24 PageID: 19




 magnitude of the danger created by the PRODUCTS far outweighs the costs associated with

 using an alternative, safer design.

        49.      As a direct and proximate result of the defective design and manufacture of the

 PRODUCTS, Plaintiff developed ovarian cancer and have been injured catastrophically and

 have been caused severe and permanent pain, suffering, disability, impairment, loss of

 enjoyment of life, loss of care, comfort and economic damages.

        WHEREFORE, Plaintiff prays for judgment against the Defendants in a fair and reasonable

 sum in excess of $75,000.00 together with costs expended herein and such further and other relief

 as the Court deems just and appropriate.

                            COUNT TWENTY-SIX –NEGLIGENCE


        50.      Plaintiff incorporates by reference all other paragraphs of this Short Form

 Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum

 Powder Products Marketing, Sales Practices, and Products Liability Litigation.

        51.     At all relevant times, the Defendants had a duty exercise reasonable care to

 consumers, including Plaintiff, in the mining, processing, milling, supplying, researching,

 developing, manufacturing, marketing, producing, packaging, labeling, testing, promoting,

 selling and/or distributing of/for the PRODUCTS.

        52.     At all pertinent times, Defendants knew or should have known that consumers of

 the PRODUCTS, including Plaintiff, were using the PRODUCTS to dust their perineum for

 feminine hygiene purposes; all reasonable and foreseeable uses of the PRODUCTS.

        53.     The Johnson and Johnson Defendants breached their duty to Plaintiff and were

 otherwise negligent in marketing, designing, manufacturing, producing, supplying, inspecting,


                                                 12
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 13 of 24 PageID: 20




 testing, selling and/or distributing the PRODUCTS in one or more of the following respects:

                   a. In failing to warn Plaintiff of the hazards associated with the use of the
                      PRODUCTS;

                   b. In failing to properly test their products to determine adequacy and
                      effectiveness or safety measures, if any, prior to releasing the PRODUCTS
                      for consumer use;

                   c. In failing to properly test the PRODUCTS to determine the increased risk
                      of ovarian cancer during the normal and/or intended use of the
                      PRODUCTS;

                   d. In failing to inform ultimate users, such as Plaintiff, as to the safe and proper
                      methods of handling and using the PRODUCTS;

                   e. In failing to remove the PRODUCTS from the market when the Defendants
                      knew or should have known the PRODUCTS were defective;

                   f. In failing to instruct the ultimate users, such as Plaintiff, as to the methods
                      for reducing the type of exposure to the PRODUCTS which caused
                      increased risk of ovarian cancer;

                   g. In failing to inform the public in general and the Plaintiff in particular of the
                      known dangers of using the PRODUCTS for dusting the perineum;

                   h. In failing to advise users how to prevent or reduce exposure that caused an
                      increased risk for ovarian cancer;

                   i. In marketing and labeling the PRODUCTS as safe for all uses despite
                      knowledge to the contrary;

                   j. In failing to act like a reasonably prudent company under similar
                      circumstances;

                   k. In failing to use a safer alternative to talc in the PRODUCTS, such as
                      cornstarch.

        54.     Each and all of these acts and omissions, taken singularly or in combination, were

 a proximate cause of the injuries and damages sustained by Plaintiff.




                                                 13
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 14 of 24 PageID: 21




        55.     At all relevant times, the Defendants knew or should have known that the

 PRODUCTS were unreasonably dangerous and defective when put to their reasonably anticipated

 use.

        56.     As a direct and proximate result of the Defendants’ negligence, in one or more of

 the aforementioned ways, Plaintiff purchased and used, as aforesaid, the PRODUCTS that directly

 and proximately caused each Plaintiff to develop ovarian cancer. As a direct and proximate result,

 Plaintiff was caused to incur medical bills, lost wages, and conscious pain and suffering.

        WHEREFORE, Plaintiff prays for judgment against the Defendants in a fair and reasonable

 sum in excess of $75,000.00, together with costs expended herein and such further and other relief

 as the Court deems just and appropriate.


              COUNT TWENTY-SEVEN – BREACH OF EXPRESS WARRANTY


        57.      Plaintiff incorporates by reference all other paragraphs of this Short Form

 Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum

 Powder Products Marketing, Sales Practices, and Products Liability Litigation.

        58.      At all relevant times, the Defendants expressly warranted through direct-to-

 consumer marketing, advertisements, and labels, that the PRODUCTS were safe and effective for

 reasonably anticipated used by women, including to dust their perineum for feminine hygiene

 purposes.

        59.      The Defendants knew or should have known that the PRODUCTS were

 unreasonably dangerous and defective when put to their reasonably anticipated us.

        60.      The labeling and advertisements for the PRODUCTS include, but are not limited

 to, the following statements: “For you, use every day to help feel soft, fresh, and comfortable;”

 “A sprinkle a day keeps the odor away;” “Your body perspires in more places than just under

                                                 14
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 15 of 24 PageID: 22




 your arms;” “Use SHOWER to SHOWER to feel dry, fresh, and comfortable throughout the

 day;” and “SHOWER to SHOWER can be used all over your body.”15

        61.      In particular, Johnson & Johnson advertised the product SHOWER to

 SHOWER to be applied “all over,” and suggested that women use it to “Soothe Your Skin:

 Sprinkle on problem areas to soothe skin that has been irritated from friction. Apply after a

 bikini wax to help reduce irritation and discomfort.”

        62.      At all relevant times, Plaintiff was deceived by Defendants’ intentional

 misrepresentations and omissions, including by the orchestrated claims made on or in television

 commercials, advertising materials, websites, and on product labels and packaging regarding the

 usage and safety of the PRODUCTS.

        63.     At all relevant times, Plaintiff acted in reasonable reliance upon the Johnson &

 Johnsons’ unlawful trade practices, and had Johnson & Johnson not engaged in the deceptive

 conduct described herein, Plaintiff would not have purchased and/or              received the

 PRODUCTS.

        64.      At all relevant times, the PRODUCTS did not conform to these express

 representations because they cause serious injury, including ovarian cancer, when used by

 women in the perineal area.

        65.      As a direct and proximate result of the Defendants’ breach of warranty, Plaintiff

 purchased and used the PRODUCTS that directly and proximately caused each Plaintiff to

 develop ovarian cancer. Plaintiff was caused to incur medical bills, lost wages, and conscious

 pain and suffering.

        WHEREFORE, Plaintiff prays for judgment against the Defendants              in a fair and

 reasonable sum in excess of $75,000.00, together with costs expended herein and such further


                                                 15
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 16 of 24 PageID: 23




 and other relief as the Court deems just and appropriate.


               COUNT TWENTY-EIGHT – BREACH OF IMPLIED WARRANTIES

         66.      Plaintiff incorporates by reference all other paragraphs of this Short Form

 Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum

 Powder Products Marketing, Sales Practices, and Products Liability Litigation.

         67.     At the time the Defendants manufactured, marketed, labeled, promoted,

 distributed and/or sold the PRODUCTS, the Defendants knew of the uses for                which the

 PRODUCTS were intended, including use by women in the perineal area. With this knowledge,

 they impliedly warranted the PRODUCTS to be of merchantable quality and safe for such use.

         68.     Defendants breached their implied warranties of the PRODUCTS sold to Plaintiff

 because they were not fit for their common, ordinary and intended uses, including use by women

 in the perineal area.

         69.     As a direct and proximate result of the Defendants’ breach of implied warranties,

 Plaintiff purchased and used the PRODUCTS that directly and proximately caused each Plaintiff

 to develop ovarian cancer. As a result, Plaintiff was caused to incur medical bills, lost wages, and

 conscious pain and suffering.

         WHEREFORE, Plaintiff prays for judgment against Defendant PTI Union, LLC, and

 Imerys Talc America, Inc. in a fair and reasonable sum in excess of $75,000.00, together with

 costs expended herein and such further and other relief as the Court deems just and appropriate.


                         COUNT TWENTY-NINE – CIVIL CONSPIRACY

         70.      Plaintiff incorporates by reference all other paragraphs of this Short Form

 Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum


                                                  16
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 17 of 24 PageID: 24




 Powder Products Marketing, Sales Practices, and Products Liability Litigation.

        71.         Defendants and/or their predecessors-in-interest knowingly agreed, contrived,

 combined, confederated and conspired among themselves to cause Plaintiff’ injuries, diseases,

 and/or illnesses by exposing the Plaintiff to harmful and dangerous PRODUCTS. Defendants

 further knowingly agreed, contrived, confederated and conspired to deprive the Plaintiff of the

 opportunity of informed free choice as to whether to use the PRODUCTS or to expose themselves

 to the stated dangers. Defendants committed the wrongs as described herein by                willfully

 misrepresenting and suppressing the truth as to the risks and dangers associated with the use of

 and exposure to the PRODUCTS.

        72.         In furtherance of said conspiracies, Defendants, individually or by and through

 its agents, representatives, and/or contractors, performed the following overt acts:

        a.       For many decades, Defendants, individually, jointly, and in conspiracy with each
                 other, have been in possession of medical and scientific data, literature and test
                 reports that clearly indicated that use of their by women resulting from ordinary
                 and foreseeable use of the PRODUCTS were unreasonably dangerous, hazardous,
                 deleterious to human health, carcinogenic, and potentially deadly;

        b.       Despite the medical and scientific data, literature, and test reports possessed by
                 and available to Defendants, Defendants individually, jointly, and in conspiracy
                 with each other, fraudulently, willfully and maliciously:

               i.         Withheld, concealed and suppressed said medical information regarding
                          the increased risk of ovarian cancer from Plaintiff, as described above; In
                          addition, on July 27, 2005, Defendants, as part of the TIPTF, corresponded
                          about and agreed to edit and delete portions of scientific papers being
                          submitted on their behalf to the United States Toxicology Program in an
                          attempt to prevent talc from being classified as a carcinogen;

              ii.         Instituted a “defense strategy” through the TIPTF to defend talc at all costs.
                          In furtherance of this defense strategy, Defendants, through the TIPTF,
                          used their influence over the National Toxicology Program (“NTP’)
                          Subcommittee and the threat of litigation against the NTP to prevent the
                          NTP from classifying talc as a carcinogen on its 10th Report on
                          Carcinogens (“RoC”);


                                                    17
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 18 of 24 PageID: 25




              iii.         Caused to be released, published and disseminated medical and scientific
                           data, literature, and test reports containing information and statements
                           regarding the risks of ovarian cancer which Defendants knew were
                           incorrect, incomplete, outdated, and misleading. Specifically, Defendants,
                           through the TIPTF, collectively agreed to release false information to the
                           public regarding the safety of talc on July 1, 1992; July 8, 1992; and
                           November 17, 1994. In a letter dated September 17, 1997, the Defendants
                           were criticized by their own toxicologist consultant for releasing this false
                           information to the public, yet nothing was done by the Defendants to
                           correct or redact this public release of knowingly false information.

        c.       By these false and fraudulent representations, omissions, and concealments,
                 Defendants intended to induce and did induce the Plaintiff to rely upon these false
                 and fraudulent representations, omissions and concealments, and to continue to
                 expose themselves to the dangers inherent in the use of and exposure to the
                 PRODUCTS.

        73.      Plaintiff reasonably and in good faith relied upon the fraudulent representations,

 omissions, and concealments made by Defendants regarding the nature of the PRODUCTS.

        74.      As a direct, foreseeable and proximate result of the Defendants’ conspiracy,

 Plaintiff purchased and used the PRODUCTS in the perineal areas, which directly and

 proximately caused each Plaintiff to develop ovarian cancer. Plaintiff was caused to incur medical

 bills, lost wages, and conscious pain and suffering.

        WHEREFORE, Plaintiff prays for judgment against all Defendants, jointly and severely,

 in a fair and reasonable sum in excess of $75,000.00, together with costs expended herein and

 such further and other relief as the Court deems just and appropriate.

                                COUNT THIRTY – CONCERT OF ACTION

        75.          Plaintiff incorporates by reference all other paragraphs of this Short Form

 Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum

 Powder Products Marketing, Sales Practices, and Products Liability Litigation.

        76.          At all relevant times, the Defendants knew that the PRODUCTS should contain

 warnings about the risk of ovarian cancer when women used the PRODUCTS to powder the

                                                     18
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 19 of 24 PageID: 26




 perineal region, but they purposefully suppressed this information and omitted warnings from

 the PRODUCTS. They did so to maintain sales and profits of the Defendants.

        77.      As a direct, foreseeable and proximate result of the Defendants’ actions and

 failures to act, as alleged throughout this Petition, and incorporated herein, Plaintiff purchased

 and used the PRODUCTS in their perineal areas. As a direct and proximate result of such use,

 each Plaintiff developed ovarian cancer, and Plaintiff was caused to incur medical bills, lost

 wages, and conscious pain and suffering.

        WHEREFORE, Plaintiff prays for judgment against all Defendants, jointly and severely,

 in a fair and reasonable sum in excess of $75,000.00, together with costs expended herein and such

 further and other relief as the Court deems just and appropriate.


                            COUNT THIRTY-ONE– WRONGFUL DEATH

        78.      Plaintiff incorporates by reference all other paragraphs of this Short Form

 Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum

 Powder Products Marketing, Sales Practices, and Products Liability Litigation.

        79.     As a direct and proximate result of the acts and/or omissions of Defendants as set

 forth herein, the Decedent named in this action used the PRODUCTS in their perineal areas.

 Subsequent to such use, Decedent developed ovarian cancer, suffered substantial pain and

 suffering, both physical and emotional in nature, and subsequently died.

        80.     Plaintiff, on behalf of themselves and all of the next of kin of Decedents, are

 entitled to recover damages as Decedents would have if they were living, as a result of acts and/or

 omissions of Defendants.

        81.     Plaintiff, on behalf of themselves and all of Decedents’ next of kin are also entitled

 to recover punitive damages and damages for substantial pain and suffering caused to Decedents

                                                  19
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 20 of 24 PageID: 27




 from the acts and/or omissions of Defendants as fully set forth herein, including without

 limitations, punitive damages.

        82.     As a direct and proximate result of Defendants’ conduct, Plaintiff and Decedent

 have been injured and sustained severe and permanent pain, suffering, disability, impairment,

 loss of enjoyment of life, loss of care and comfort, and economic damages.

        WHEREFORE, Plaintiff demands judgment against Defendants, individually, jointly,

 severally, and in the alternative, requests compensatory damages, punitive damages, together

 with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems equitable

 and just.

                       COUNT THIRTY-TWO – PUNITIVE DAMAGES

        83.      Plaintiff incorporates by reference all other paragraphs of this Short Form

 Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum

 Powder Products Marketing, Sales Practices, and Products Liability Litigation.

        84.      The Defendants have acted willfully, wantonly, maliciously, with an evil motive,

 and recklessly in one or more of the following ways:

                 a. Defendants knew of the unreasonably high risk of ovarian cancer posed by

                     the PRODUCTS before manufacturing, marketing, distributing and/or

                     selling the PRODUCTS, yet purposefully proceeded with such action;

                 b. Despite their knowledge of the high risk of ovarian cancer associated with

                     the PRODUCTS, Defendants affirmatively minimized this risk through

                     marketing and promotional efforts and product labeling;

                 c. Through the actions outlined above, Defendants expressed a reckless

                     indifference to the safety of users of the PRODUCTS, including Plaintiff.


                                                  20
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 21 of 24 PageID: 28




                     Defendants knew of the dangers and risks of the PRODUCTS, yet they

                     concealed and/or omitted this information from labels and warnings

                     contained   on the PRODUCTS in furtherance of their conspiracy and

                     concerted action. These actions were outrageous because of Defendants’ evil

                     motive or a reckless indifference to the safety of users of the PRODUCTS.

         85. As a direct and proximate result of the willful, wanton, malicious, evilly motivated

              and/or reckless conduct of the Defendants, the Plaintiff have sustained damages as

              set forth above.

        WHEREFORE, Plaintiff prays for a judgment for punitive damages against all

 Defendants, jointly and severally, in a fair and reasonable amount sufficient to punish

 Defendants and deter them and others from engaging in similar conduct in the future, costs

 expended herein, and such further and other relief as the Court deems just and appropriate.

                            COUNT THIRTY-THREE – DAMAGES

        86.      Plaintiff incorporates by reference all other paragraphs of this Short Form

 Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum

 Powder Products Marketing, Sales Practices, and Products Liability Litigation.

        87.      Defendants knew of the dangerous condition of the PRODUCTS, including that

 they posed a danger to their consumers, including Plaintiff, but chose not to include any warnings

 or information regarding the dangerous condition of the PRODUCTS.

        88.      Defendants showed complete indifference to or conscious disregard of the safety

 of Plaintiff by their conduct described herein. Defendants knew or should have known failure to

 include a warning for the PRODUCTS would result in women using the PRODUCTS in their

 perineal areas and subsequently developing ovarian cancer.


                                                 21
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 22 of 24 PageID: 29




        89.      Plaintiff are entitled to exemplary damages to punish Defendants and to deter

 Defendants and others in similar situations from like conduct.

        WHEREFORE, Plaintiff prays for judgment against Defendants for exemplary damages

 for the aggravating circumstances of decedents’ deaths, to punish Defendants, and to deter

 Defendants and others from like conduct, and such other and further relief as this Court deems

 just, proper, and equitable.


                                TOLLING STATUTE OF LIMITATIONS

        90.      Plaintiff incorporates by reference all other paragraphs of this Short Form

 Complaint and those allegations in Plaintiffs’ Master Long Form Complaint in In re: Talcum

 Powder Products Marketing, Sales Practices, and Products Liability Litigation.

        91.      Plaintiff have suffered an illness that has a latency period and does not arise until

 many years after exposure. Plaintiff’ illnesses did not distinctly manifest themselves until they

 were made aware that their ovarian cancer could be caused by their use of the Defendants’

 PRODUCTS. Consequently, the discovery rule applies to these cases, and the statute of

 limitations has been tolled until the day that Plaintiff knew or had reason to know that their

 ovarian cancer was linked to their use of the Defendants’ PRODUCTS.

        92.      Furthermore, the running of any statute of limitations has been equitably tolled

 by reason of Defendants’ fraudulent concealment and conduct. Through their affirmative

 misrepresentations and omissions, Defendants actively concealed from Plaintiff the true risks

 associated with PRODUCTS.

        93.      As a result of Defendants’ actions, Plaintiff was unaware, and could not

 reasonably know or have learned through reasonable diligence, that Plaintiff had been exposed

 to the risks alleged herein and that those risks were the direct and proximate result of Defendants’

                                                  22
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 23 of 24 PageID: 30




 acts and omissions.

         94.      Furthermore, Defendants are estopped from relying on any statute of limitations

 because of their concealment of the truth regarding the safety of PRODUCTS. Defendants were

 under a duty to disclose the true character, quality and nature of PRODUCTS because this was

 non-public information over which they continue to have exclusive control. Defendants knew

 that this information was not available to Plaintiff, their medical providers and/or their health

 facilities, yet they failed to disclose the information to the public.

         95.      Defendants had the ability to and did spend enormous amounts of money in

 furtherance of their purposes of marketing and promoting a profitable product, notwithstanding

 the known or reasonably knowable risks. Plaintiff and medical professionals could not have

 afforded to and could not have possibly conducted studies to determine the nature, extent and

 identity of related health risks, and they were forced to rely on Defendants’ representations.


                                           JURY DEMAND

               Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

                                                         Respectfully Submitted by,

                                                         ONDERLAW, LLC

                                                 By:     /s/ Stephanie Rados
                                                         James G. Onder, #38049
                                                         William W. Blair, #58196
                                                         Stephanie L. Rados, #65117
                                                         110 E. Lockwood, 2nd Floor
                                                         St. Louis, MO 63119
                                                         314-963-9000 telephone
                                                         314-963-1700 facsimile
                                                         onder@onderlaw.com
                                                         blair@onderlaw.com
                                                         rados@onderlaw.com


                                                    23
Case 3:21-cv-11888-FLW-LHG Document 1-1 Filed 05/27/21 Page 24 of 24 PageID: 31




                                           Counsel for Plaintiff(s)




                                      24
